Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the papers filed on 09/15/2022.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
The response asserts that Jarvius, et al., WO2016170086A1, as a reference. 35 U.S.C. 102(b)(2)(C) provides that a disclosure made in a U.S. Patent, U.S. Patent Application publication, or WIPO  published application (in this case WO2016170086A1) shall not be prior art to a claimed invention under 35 U.S.C. 102(a)(2) if, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person. 
The response asserts that both the present application and Jarvius, et al., at the time the present application was filed, were assigned or subject to an obligation of assignment to Q-LINEA AB. 
The argument is reviewed and found persuasive, thus rejection 103 rejection over Jarvius [Jarvius et al. WO2016/170086, publication date of 27 October 2016, priority date of 24 April 2015; OR Jarvius et al. US Patent No: 10,995,311, PCT Pub.No: WO2016/170086, priority date of 24 April 2015; OR Jarvius et al. Pub . No . : US 2018 / 0127703, , PCT Pub. No: WO2016/170086, priority date of 24 April 2015], any one of these in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014) is removed.
Terminal disclaimer filed on double patenting rejection over U.S. Patent No US 10995311 and provisional double patenting rejection over a pending “reference” application No. 17214192 is approved. Thus, the rejections are removed. 
Status of the claims
Currently, claims 1-3, 9, 17, 31-33, 36, 38-39, and 41-49 are pending.
Claims 31-33, 36, 38-39, and 41-49 are withdrawn because they are directed to non-elected invention.
Claims 1-3, 9 and 17 are under the examination. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies (GB1606991.6, GB1617353.6 and PCT/EP2016 /058952) have been received in Application No 16094699 filed on 10/18/2018. The instant claims have priority to the filing date of 04/21/2016 of foreign priority document GB1606991.6.
Claim Interpretation 
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
With regard to claim 1, such claim limitation(s) is the recitation of “a controller for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discloses that “The agitator may be controlled by a controller. The agitation may be recorded by an accelerometer to measure the degree of agitation of the first culture vessel during transportation. In this case the controller may adjust the duration and/or the degree of agitation to provide a pre-set minimum agitation of the sample”; and “The lengths of the agitation period and non-agitation period can be chosen as appropriate and may be controlled by the controller” (see page 56). 
“The controller for controlling the heater may be the same as the controller for controlling the agitator. The apparatus may comprise a temperature sensor for monitoring the temperature in the interior of the thermally insulated compartment. Where both a controller and temperature sensor are provided, the controller may be in communication with the temperature sensor so as to receive the measured temperature output from the temperature sensor. The controller may be operable to adjust the heater in accordance with the temperature measured by the temperature sensor, preferably in a feedback control system” (see page 59). 
The specification discloses “a controller” in the drawing (see Figure 9, controller is 12).
However, the specification does not describe what corresponding structure, material or acts of “a controller” is used for controlling the heater to maintain a pre-set temperature OR for controlling the agitator to adjust a degree of agitation in a portable apparatus. The disclosure of the specification is insufficient for one of ordinary skill in the art will understand what structure, material or acts the inventor has identified to perform the recited function in using a controller for controlling the heater to maintain a pre-set temperature OR a controller for controlling the agitator to adjust a degree of agitation in the method that is performed using the apparatus.
In this regard, “a controller for controlling the heater to maintain a pre-set temperature” in interpreted as any type of a controller/apparatus that can control/monitor the temperature (the heater) in the interior of the thermally insulated compartment or equivalent. “a controller for controlling the agitator to adjust a degree of agitation” is interpreted as any type controller/apparatus that can adjust the parameters for agitation to provide a pre-set minimum agitation of the sample or equivalent. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation”. In this regard, “the controller for …” is interpreted under 112 (f) as described above. The claim is invoked under 112(f) and the claim fails to satisfy the requirements of 35 U.S.C. 112(b) (see MPEP 2181 I and II). MPEP states “If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b)”.
Furthermore, this recitation is confusing because it is unclear what structures encompass for “a controller” for controlling the heater to maintain a pre-set temperature OR for “a controller” for controlling the agitator to adjust a degree of agitation. The specification does not define “a controller” for controlling the heater to maintain a pre-set temperature OR for “a controller” for controlling the agitator to adjust a degree of agitation”, as described above. 
	What is a structure of a device used as a controller for controlling the heater to maintain a pre-set temperature/ a controller for controlling the agitator to adjust a degree of agitation? Is it a thermostat for controlling the temperature? Is it an automatic motor controller for agitation? 
Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Response to Argument
The response traverses the rejection on pages 9-10 of the remarks received on 09/15/2022. See the applicant’s arguments and the response to the argument at the end of the 112 a Written Description. 
Claim Rejections - 35 USC § 112 (a) Written Description
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-3, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 method step (a) is directed to an apparatus comprising a controller for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation. Because this limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “a controller” is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification discloses that “The agitator may be controlled by a controller. The agitation may be recorded by an accelerometer to measure the degree of agitation of the first culture vessel during transportation. In this case the controller may adjust the duration and/or the degree of agitation to provide a pre-set minimum agitation of the sample”; and “The lengths of the agitation period and non-agitation period can be chosen as appropriate and may be controlled by the controller” (see page 56).
“The controller for controlling the heater may be the same as the controller for controlling the agitator. The apparatus may comprise a temperature sensor for monitoring the temperature in the interior of the thermally insulated compartment. Where both a controller and temperature sensor are provided, the controller may be in communication with the temperature sensor so as to receive the measured temperature output from the temperature sensor. The controller may be operable to adjust the heater in accordance with the temperature measured by the temperature sensor, preferably in a feedback control system” (see page 59).
The disclosure teaches “a controller” in a drawing (see Figure 9, controller is 12).
However, the disclosure does not explicitly describe what corresponding structure, material or acts of “a controller” is used for controlling the heater to maintain a pre-set temperature OR for controlling the agitator to adjust a degree of agitation in a portable apparatus. The controller is interpreted under 112 f, as described above.
The claim encompasses a broad genus of a controller for controlling the heater to maintain a pre-set temperature OR for controlling the agitator to adjust a degree of agitation in a portable apparatus. The disclosure of the specification does not provide a sufficient variety of species to reflect the variation with the genus to provide a "representative number” of species. The "structural features common to the members of the genus” is not described in the specification. [also see MPEP 2163 II A 3 (a) (ii)] 
Thus, the disclosure of the specification is insufficient for one of ordinary skill in the art will understand what structure, material or acts the inventor has identified to perform the recited function in using a controller for controlling the heater to maintain a pre-set temperature OR a controller for controlling the agitator to adjust a degree of agitation in the method that is performed using the apparatus. 
The functionality to control the heater or the agitator via a controller is a critical feature of the claimed method.  The specification fails to disclose sufficient corresponding structure of the controller in the specification that performs the entire claimed function. In the instant situation, the specification does not provide any structure/function correlation between using the controller and its function for controlling the heater/the agitator, let alone a predictable correlation between the broad range of any possible controller with any structure, AND the functionality of performing controlling the heater/the agitator, as required by the claim. Due to the limited guidance from the specification, the skilled artisan would not be able to understand what structure, material or acts the inventor has identified to perform the recited function in using a controller to perform the recited function. Thus, considering the structures which required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter. (see MPEP 2181, I-IV and MPEP 2163).
Response to Argument
The response traverses the rejection on pages 9-10 of the remarks received on 09/15/2022.
The response asserts 112 b rejection and 112 a written description rejection as follows.
“The Examiner appears to be asserting that the term "controller" as disclosed in the application as filed does not disclose a structure for carrying out the claimed functions of the controller. However, in an electronics context, the term "controller" is a hardware device or a software program that manages or directs the flow of data between two or more entities.”
Th response asserts that the specification does not disclose a structure for the controller is not correct - the controller is the structure; and “the skilled person would readily understand that typical well-known controllers, such as a microchip or a PCB, would fulfil the function of a controller and that such a device would be capable of controlling one or both of a heater and an agitator. Therefore, please argue that the specification discloses the structure of a controller”.
This argument has been thoroughly reviewed and fully considered but not found persuasive because the recitation as “a controller for …” is a functional limitation and that is not a structural limitation. No specific structure to perform such function is disclosed in the specification. In addition, it is unclear does a controller for controlling a heater/an agitator have to be a chip or what structure? If the "controller" is a software that is a program with a set of instructions, data and programs used to execute specific tasks; and term software is used to refer to applications, scripts and programs that run on a device, but it is not a structure. The recited “a controller for...” is interpreted under 112 f for not having an adequate disclosure in the specification for one having skill in the art to understand what structure is used to perform the claimed function for controlling a heater and/or an agitator. The disclosure does not provide sufficient information to fill in to understand what “the controller” meant to be, and what the controller encompasses for one having skill in the art to understand its structure. The response does not indicate where in the specification provides such disclosure. It is suggested to point out where in the specification discloses any structure to term “the controller”. 
The response further asserts that the term “controller” has a defined meaning in the electronics sense. 
This argument has been thoroughly reviewed and fully considered but not found persuasive. In electronics, sense is a technique used in power supplies to produce the correct voltage for a load. In this regard, a defined meaning for the “controller” is a technique used in power supplies to produce the correct voltage for a load for controlling a heater/an agitator, however, this does not provide a structure that performs the claimed function for controlling a heater and/or an agitator.
Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014), in view of Jaffal (PG Pub No.: 2017/0127665, filing 04 November 2016, priority date of 09 November 2015) and Kiran (International Journal of Advanced Information Science and Technology; 2014; Vol. 31; No.31: ISSN: 2319:2682: page 112-114).
Walker teaches systems, methods and devices that can maintain a biological sample (e.g.  Medical or biological specimens) at predetermined temperature range during a predetermined time period (abstract, para 0009). Walker teaches that the systems, methods and devices for maintaining temperature of samples, particularly medical and/or biological specimens, so as to effectively and more efficiently promote selective organism growth and biochemical reactions during storage and/or transport para 0009, para 0006).
With regard to claim 1 method steps (a- c), Walker teaches a method of collecting medical specimens that comprise samples of venipuncture, fingerstick or finger-prick, with a culture media in vials (see para 0003, para 0042).  In addition, Walker teaches using a sample collecting containers (e.g. vials or other appropriately-sized containers) to collect medical specimens in the method (para 0003, para 0042). The instant specification discloses that blood culture flasks are well-known in the art, or indeed any tube, flask or bottle known for the sampling of blood, particularly for the purpose of culture to detect microorganisms (page 26 line 30-34). Thus, the disclosure of the specification shows using any tube, flask or bottle known for the sampling of blood, particularly for the purpose of culture to detect microorganisms is considered as blood culture flask to culture microorganisms. Walker teaches using vials to collect medical specimen to culture microorganisms during transportation. Walker also teaches performing blood cultures in the method (para 0058). In addition, Walker teaches using venipuncture, fingerstick and finger-prick as medical samples that indicates using blood as medical sample and indicates capability of method Walker for handling blood samples. The teachings of Walker do not provide example in using blood culture flask for a blood sample. However, based on these teachings of using blood as a medical sample and using vials other appropriately-sized containers to collect the medical specimen to culture microorganisms during transportation by Walker, it would have been obvious for one having skill in the art to have used a blood culture flask as an appropriate container for blood sample obtained from above procedures (e.g. venipuncture). 
Walker teaches using systems, methods, and devices for improved temperature control during transportation to effectively and more efficiently use storage and/or transport time to selectively promote organism growth, organism viability, biochemical reactions, and/or chemical reactions (see para 0010). Walker teaches using a system a system includes at least one pack having sealed therein at least one phase change material selected and configured to maintain a predetermined temperature range between about 22° Celsius and about 100° Celsius during a predetermined time period, and a structure configured to receive and retain the at least one pack (para 0011-0012). Walker teaches “the structure may be further configured to receive and retain the at least one sample. The system may promote organism growth, organism viability, a biochemical reaction, and/or a chemical reaction in the at least one sample during the predetermined time period” (para 0011) and the structure includes at least one phase change material selected and configured to maintain a predetermined temperature (para 0016). Walker teaches that the system includes a monitoring device including at least one sensor incorporated into the structure or the at least one pack (para 0013). Walker teaches a device for promoting and/or inhibiting organism growth, organism viability in at least one sample includes at least one phase change material encapsulated by an inert material and “The at least one sample may be retained in culture media” (see para 0017-0019). Walker teaches using the pack for promoting and/or inhibiting organism growth, organism viability or etc. in at least one sample during storage and/or transport includes a container with at least one internal compartment having sealed therein at least one phase change material selected and configured to maintain the temperature as described above (see para 0018-0019). Walker teaches using a maintained temperature to selectively promote organism growth and using culture media, nutrients, reagents and other substances in the method (see para 0056, para 0009, para 0017-0018, para 0033). 
In addition, Walker teaches using a sealed container (see para 0003, para 0011, para 0018). For example, Walker teaches that the sample collection containers including vials, plates and petri dishes may be labeled and securely sealed to avoid contamination and/or infection (para 0003). Walker further teaches using insulated containers with phase change materials and maintaining temperature related to microbiological growth (e.g. using predetermined temperature to selectively promote organism growth or inhibit organism growth or biochemical reactions) for sample storage and/or transport (see para 0035-0036, para 0040). Walter further teaches using insulated compartment having sealed containers (e.g. StyrofoamTM cooler) (see para 0008, 0044, 0018, 0060).
Thus, Walker teaches providing a portable apparatus for transportation and incubation for clinical sample in a first culture vessel containing a culture medium including nutrients to promote growth of microorganism and introducing a clinical sample to the first culture vessel that is a blood culture flask. Walker teaches using aa sealable container having a thermally insulated compartment for receiving the first culture vessel.
With regard to a heater, Walker teaches that the phase change materials may be inserted and/or incorporated into the transport container and are designed to be compatible with a heating device (para 0041, 0043). Walker teaches monitoring temperature via a sensor (e.g. thermometer or thermistor) (para 0013, para 0053, claim 9-11). In addition, Walker teaches that phase change materials (i.e. heat source) provide a simple and robust way to adjust and maintain samples at or near constant temperature regardless of changes in ambient temperature during shipment (see para 0037). Furthermore, Walker teaches that the phase change materials can be integrated with the packing (e.g. in the walls of the container and/or other structures formed within the container) (para 0041). Walker teaches that the system comprises at least one pack having sealed therein at least one phase change material to maintain a predetermined temperature range between about 22°C and about 100 °C during a predetermined time period (see above, claims 1-2). Thus, these phase change materials are considered a heater for heating the clinical sample to a temperature suitable for pre-culturing of sample. 
With regard to an agitator, Walker teaches using a sample collection container (e.g. a vial) and Walker teaches the container is molded into the typically concave bottom or encapsulated with an inserted material as a small bead that can be inserted into the vial and even be magnetic and/or shaped to promote stirring or mixing in the vial (para 0042). 
In addition, Walker teaches the processes of performing the methods (i.e. a series of method steps) in flow diagrams comprising collecting, packaging and transporting the samples for future testing and analysis (see Example 1-2 for more details; para 0029, Figure 8; and para 0027, Figure 2). Walker provides an example of handing medical sample including collecting the samples and storing them in tubes with culture medium (i.e. first culture vessels containing a culture medium); placing them in a commercial incubator an insulated carrier with pre-warmed to 40°C (para 0062-66, Figure 8), particularly using a commercial incubator at about 37°C or a carrier box comprising a thick wall of insulation on all sides (e.g. StyrofoamTM) (para 0064, para 0060). 
All the above teachings of Walker include performing “simultaneously transporting and incubating the clinical sample in the first culture vessel containing the culture medium, wherein said transporting and incubating comprises placing the first culture vessel in the thermally insulated compartment of the sealable container, heating the clinical sample to a temperature suitable for pre-culturing of the sample, wherein the thermally insulated compartment and the heating are used to keep the clinical sample at the temperature suitable for pre-culturing during transport of the sample, thereby to pre-culture the clinical sample”. 
With regard to claim 1 method steps (d-e), the claim recites removing a test aliquot from said first and/or second culture vessel, and continuing to culture said clinical sample and/or portion in said first and/or second culture vessel; and separating DNA from the test aliquot and performing nucleic acid tests on the DNA.
Walker teaches that “once a laboratory receives a sample, particularly a microbiological specimen, further time-consuming processing and extraction techniques may be required. Some tests like microbial identification and antibiotic susceptibility testing can be performed on a microbiological specimen without much further processing” (para 0006). Walker teaches performing microbial analysis in the sample including molecular diagnostics (polymerase chain reaction (PCR- based or non-PCR-based) and DNA sequencing in the sample (see para 0057-0058; also see para 0065, Tables 2-4). In microbial analysis, the teachings of Walker include detecting the presence or absence of one or more genetic antimicrobial resistance markers in the microorganism in the clinical sample by culturing the microorganism with culture medium containing antibiotics; and detecting antimicrobial susceptibility of a microorganism with antibiotics in the clinical sample (see para 0006; also see Figure 2, Figure 8-9, para 0063, para 0067, para 0073-0074, Table 4). (Limitation of claim 3)
Walker teaches continuing to culture said clinical sample in said first culture vessels. For example, Walker provides an example that comprises collecting a clinical sample in a culture broth placed in a screw-cap tubes and culturing during a shipment, and determining microbial analysis of a microorganism through parallel counting of CFU on blood agar plates (para 0073-0074, Figure 2, Figure 4). Thus, these teachings of Walker include method steps comprising removing a test aliquot from the first and/or second culture vessels and continuing to culture the said clinical sample, because to be able to perform subsequent tests, the portion of the sample (e.g. aliquot) must be taken from the first culture vessel while performing a continuous culturing of the first culture. 
With regard to claim 1, as described above, the teachings of Walker do not provide example with a blood sample in the method. However, Walker provides examples of simultaneously transporting and incubating via first culture vessel and/or second culture vessels in clinical samples obtained from patients, and detecting the presence or absence of genetic anti-microbial resistance markers and antimicrobial susceptibility of a microorganism in the clinical samples. Thus, these examples are applicable to perform simultaneously transporting and incubating of any clinical sample in a culture container containing a culture medium for microbial analysis, for example, blood or blood derived sample. It would have been obvious for one having skill in the art to have performed the exemplified method in blood sample because Walker teaches applicability of the method for medical specimens which are sampled using different techniques including biopsy, venipuncture, fingerstick or finger-prick (see para 003). The techniques of venipuncture and fingerstick or finger-prick are to draw blood from the patient, and the biopsy can also be a blood biopsy. 
Walker does not teach the limitation of “a controller” for controlling the heater to maintain a pre-set temperature and/or for controlling the agitator to adjust a degree of agitation. Walker does not describe performing agitating during transporting the sample.
Jaffal teaches a mini-incubator carrier box that enable to fix different containers and to transport the samples (e.g. biological samples or cell culture in cell flask or suspended in tube of flask) in any container for long period of time and long distance to maintain their biological activity (see abstract, para 0022, para 0055, Figure 1, Figure 3). Jaffal teaches the box including a control system/screen in the front of the mini-incubator carrier box to allow to choose the level of the temperate and adjust it according to what is needed, for example, adjusting the temperature (37 or 42 Celsius degree (para 0073, 0079, and 0082, claim 1). Jaffal teaches the mini-incubator box having a rotator, stirrer, or shaker (para 0086). Jaffal teaches the box is designed to use different vials and flasks (see para 0087). 
Kiran teaches a micro-controller based magnetic stirrer (see abstract, p 112 col 1). Kiran teaches the design of micro-controller-based magnetic stirrer comprising a motor for stirring, heating coil and LCD display corresponding rotation per minute and temperature of the coil (see Figure 1 page 112 col 2, Table 1). Kiran teaches developing magnetic stirrer with LCD display which shows precise rpm and temperature (see abstract). Kiran teaches using the microcontroller to control various temperature and speed of the motor for stirring (see Table 1, p 113 col 2).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of simultaneously incubating and transporting samples using systems and devices, taught by Walker, so as to have used a temperature controlling system and a stirrer for incubation of the samples, as taught by Jaffal. Jaffal teaches using a mini-incubator box designed for different vials and flasks for incubation and transportation comprising a control system for adjusting temperature. Jaffal teaches using a mini-incubator box having a stirrer or shaker, indicating stirring during transportation. Thus, the teachings of Jaffal show having a controlled system for temperature and having stirring for incubation during transportation. Walker teaches using a small bead for stirring in the vial although Walker does not further describe the method of stirring. Walker teaches maintaining a predetermined range of temperatures for predetermined time period during transportation, as described above; and using any combination of any two or more suitable processing capabilities including other suitable portable or fixed electronic derive in the system (see para 0077). Thus, it would have been obvious to have substituted using a mini-incubator box carrier comprising a controller for controlling the heater and a stirrer as taught by Jaffal, for using the heater of Walker, because both Jaffal and Walker teach using the portable incubation systems during transportation of the clinical samples under temperature control. It would have been obvious to one skilled in the art to have substituted one known element of the mini-incubator box carrier with a controller for incubation parameter for another, in order to achieve the predictable results from having a controller for controlling the heater and having an agitator. 
Additionally, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method Walker in view of Jaffal, so as to have used microcontroller-based magnetic stirrer, as taught by Kiran. Kiran teaches a microcontroller-based magnetic stirrer that control the speed of motor for stirring. It would have been obvious to have substituted a stirrer by Jaffal, with magnetic stirrer comprising a microcontroller of Kiran, to control the speed of stirring during the incubation in the method of Walker in view of Jaffal. 
With regard to claim 2, Walker teaches performing real-time PCR assays using extracted DNA from the samples to detect genes corresponding to particular microorganisms or detect antimicrobial resistance markers associated with specific microorganisms (para 0065-0067, para 0075-0076, para 0058). Additionally, Walker teaches using DNA probe that produce signal changes upon biological implication in the method (para 0056). Thus, performing PCR amplification assay inherently includes using one or more nucleic acid probes and/or primers for microbial identification, and they are capable of hybridizing to selectively amplify a particular nucleotide sequence corresponding to a particular microorganism. For example, amplifying K. pneumonia organisms via extracted DNA would require specific nucleic acid primers and/or probes that are specific to nucleic acid sequences of the organism (see para 0075-0076, Example 5, Table 5).
With regard to claim 3, the claim recites wherein said one or more tests comprises performing an antimicrobial susceptibility test on a cultured clinical sample and/or portion from step (c), wherein microbial growth in the antimicrobial susceptibility test is monitored by assessing growth or markers for growth.
Walker teaches performing an antimicrobial susceptibility test on a cultured clinical sample, as described above (see (Figure 2, Figure 8-9, para 0006, para 0063, para 0073). Walker teaches that a substance may also be included to monitor organism growth and other sample conditions via various indicators (para 0056, para 0058).
With regard to claim 9, the claim recites “wherein the clinical sample is maintained at a temperature of 25-35°C for pre-culturing the sample”. Walker teaches using the systems, methods and devices for improved temperature control to maintain the pre-determined range of temperatures to promote the growth of the microorganism, as described above (para 0010). Walker teaches the predetermined temperature can be maintained between about 33° C and about 41 °C, a range may be 37° C ± 2 ° for a predetermined period (e.g. 2 hours- 24 hours between about 2 days and about 1 week or about 1 month) (para 0014). Walker also teaches using a device for promoting and/or inhibiting organism growth in at least one sample that includes at least one phase change materials to maintain the sample within a predetermined temperature range between about 22 °C and about 100 °C during a predetermined time period (see para 0017).
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014), in view of Jaffal (PG Pub No.: 2017/0127665, filing 04 November 2016, priority date of 09 November 2015) and Kiran (International Journal of Advanced Information Science and Technology; 2014; Vol. 31; No.31: ISSN: 2319:2682: page 112-114), as applied to claims 1-3 and 9 above, further in view of Spaargaren (Spaargaren et al., American Society for Microbiology, Journal of Clinical Microbiology; 1998; Volume 36; Issue 12: 3731-3733)
With regard to claim 17, which depends from claim 1, the claim recites “wherein the first culture vessel contains culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample”.
The teachings of Walker in view of Jaffal and Kiran, as applied to claim 1-3, and 9 above, are fully incorporated here. 
Walker in view of Jaffal and kiran, does not teach having the first culture vessel containing culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Walker teaches using culture media, nutrients reagents and other substances in culturing microorganisms in the method (see para 0056). Walter teaches using culture media containing antibiotic to a specific container for selection of a specific bacteria [e.g. Escherichia coli (E. coli)] (para 0056), although Walker does not teach using the culture medium that contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample.
Spaargaren teaches a method of adding resins in blood culture medium to effectively reduce the activities of several antibiotics (abstract). Spaargaren teaches observing a decreased antibiotic activity in the medium containing resins and resin removed some antibiotics (p 3731 col 2 para 2-3, Table 1). Spaargaren teaches further teaches the observation of resin-containing bacterial vials can rapidly and effectively reduce the concentrations of some generally used antibiotics in culture broth (p 3732 col 2 para 1). This indicate the ability of resins to neutralize commonly used antibiotics.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the use of adding neutralizing agent to the culture media, as taught by Spaargaren, in the method of the method for culture microorganism for detecting and characterizing a microorganism in a clinical sample, as taught by Walker in view of Jaffal and Kiran. Walker teaches performing the method with blood samples, as described above. Spaargaren teaches that the activity of antibiotics used decreased by 80-90 % with within 2 hours (e.g. the use of cefamandole for E. coli) (p 3732 col 2 para 1, Table 1-2, abstract). Thus, this combination would provide the method for detecting and characterizing a microorganism in a clinical sample under a controlled environment in transporting the clinical sample and effectively reduce the activities of several antibiotics.
Response to Argument
The response traverses the rejection on pages 10-12 of the remarks received on 09/15/2022.
(A) The response asserts the teachings of Walker that “The Examiner points to Examples 2 and 5 as teaching the features in steps b) to d) of claim “;  “Examples 2 and 5 relate to incubating a sample taken from anal swabs, so do not disclose blood cultures or the use of blood culture flasks. Example 3 relates to incubation of a blood sample on a blood agar plate, i.e., not a blood culture flask, and there is no disclosure in this example of any specific tests that may be performed on the sample.”
The response asserts Walker for not suggesting that a clinical sample placed into a blood culture flask could be a blood sample or a blood-derived sample; not teaching a blood sample or a blood-derived sample the method steps in either Example 2 or Example 5; and not suggesting carrying out the claimed steps c) to d) on a blood sample or a blood-derived sample. 
This argument has been thoroughly reviewed and fully considered but not found persuasive. First, the argument made is not present in the prior office action because the examined claims were not directed to a blood sample. 
In this rejection, the rejection is revised accordingly with the amendment.
Further, the method of Walker teaches main concept of simultaneously transporting and incubating medical specimens sampled from various techniques including biopsy, venipuncture, fingerstick or finger prick etc. in a culture container with a culture medium (see para 0002-0010, 0033, 0056-0058). Walker provides examples in performing such method with a number of medical specimens although Walker does not provide example with blood sample. The rejection mainly relies on key principle of Walker taught in background and summary of systems, method and devices of Walker. The office action cited background disclosure of Walker in para 003 (see below). 

    PNG
    media_image1.png
    407
    647
    media_image1.png
    Greyscale

 As discussed in the rejection, the teachings of Walker do not provide example with a blood sample, but Walker provides examples of simultaneously transporting and incubating via first culture vessel and/or second culture vessels in clinical samples obtained from patients, and detecting the presence or absence of genetic anti-microbial resistance markers and antimicrobial susceptibility of a microorganism in the clinical samples. Thus, these examples are applicable to perform simultaneously transporting and incubating of any clinical sample in a culture container containing a culture medium for microbial analysis, for example, blood or blood derived sample. It would have been obvious for one having skill in the art to have performed the exemplified method with blood sample because Walker teaches applicability of the method for medical specimens which are sampled using different techniques including biopsy, venipuncture, fingerstick or finger-prick (see para 003). The techniques of venipuncture and fingerstick or finger-prick are to draw blood from the patient, and the biopsy can also be a blood biopsy.
As discussed in prior office action, these teachings of Walker clearly suggest to use a container known for the sampling of blood, particularly for the purpose of culture to detect microorganisms as described in the specification, for example, using blood culture flask which is used for culturing blood samples collected from venipuncture or fingerstick or finger prick or biopsy samples. In this regard, the person of ordinary skill in the art would have known using a blood culture flask for collected blood sample for pre-culturing during transportation the laboratory. In addition, prior to the effective filing date of the invention, a number of blood culture flasks for the sampling of blood and particularly for the purpose of culture to detect microorganisms were well-known in the art, as disclosed in the specification (see page 26 line 29-34). MPEP states that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP 2131).
The rejection has been modified accordingly with the amendment. 
(B) The response asserts that “Neither Jaffal nor Kieran, however, suggests introducing a blood sample or a blood-derived sample to a first culture vessel, the first culture vessel being a blood culture flask, and further steps including simultaneously transporting and incubating the blood sample or blood-derived sample in the first culture vessel containing the culture medium.”
	The response assert that Spaargaren does to suggest a first culture vessel being a blood culture flask containing a culture medium in which a clinical sample is simultaneously transported and incubated.
This argument has been thoroughly reviewed and fully considered but not found persuasive because the teachings of Walker include using a blood culture flask for a blood sample to perform the recited method steps as described above. 
The rejection has been modified accordingly with the amendment.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-3, 9 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-12, and 19 of US Patent No.: US 10,655,188 B2, in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014) and Jaffal (PG Pub No.: 2017/0127665, filing 04 November 2016, priority date of 09 November 2015).
Claims of ‘188 teach a method for detecting and characterizing a microorganism in a clinical sample.
With regard to instant claim 1 method steps (a-c), the claims 1-4 and 19 method step (a) of ‘188 teach introducing a clinical sample to a first culture vessel containing culture medium (col 43 and col 45). The claims 1 and 19 method steps b (i) and b (ii) of ‘188 teach the method that comprises optionally pre-culturing the clinical sample in said first culture vessel and optionally removing a portion of the clinical sample culture from said first culture vessel, and introducing said portion to a second culture vessel containing culture medium, and optionally pre-culturing said portion in said second culture vessel (col 43 and col 45). Claim 4 of ‘188 teaches using blood culture flask as the culture vessel.
With regard to instant claim 1 method steps (d-e), the claims 1-4 and 19 method steps (c to g) of ‘188 teach removing a test aliquot from said first and/or second culture vessel, and continuing to culture said clinical sample and/or portion in said first and/or second culture vessel, and separating DNA from the test aliquot (col 43 and col 45).  Claim 3 teaches that the clinical sample is blood or a blood fraction. The method step (f) comprises performing nucleic acid tests on the DNA to identify a microorganism and to detect the presence or absence of one or more genetic antimicrobial resistance markers in the microorganism. The method step (g) comprises determining the antimicrobial susceptibility of a microorganism in the clinical sample (col 43 and col 45).
With regard to instant claim 1, the claims of ‘188 do not teach the use of a portable apparatus for transport and incubation of the clinical sample. The claims of ‘188 do not teach the recited components of the apparatus and the method comprising simultaneously transporting and incubating the clinical sample, and using a thermally insulated compartment of a sealable container and heating the clinical sample to a suitable temperature.
As described above, the claims of ‘188 teach performing the method in a blood or a blood fraction sample. In addition, Walker and Jaffal teach simultaneously transporting and incubating the clinical sample in the blood culture flask for blood clinical sample under recited conditions and using a portable apparatus as recited. 
The teachings of Walker and Jaffal, as applied to claim 1, are fully incorporated here.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the method of transporting the clinical sample in a portable apparatus for transport and incubation of clinical sample in a blood culture flask, as taught by Walker and Jaffal, in the method of the method for detecting and characterizing a microorganism in a blood or a blood fraction, taught by claims of ‘188. Walker teaches systems, devices and methods in incubating and transporting the clinical samples under an improved temperature control system (pre-determined temperature for predetermined time), as described above. Jaffal teaches using a mini-incubator box carrier having a controller for controlling temperature, and an agitator for incubating and transporting medical samples. Thus, it would have been obvious to have used the portable apparatus of Walker in view of Jaffal, as described above, in the method of claims of ‘188, to obtain the method that is capable of transporting the clinical samples to a laboratory under a predetermined temperature and conditions.  
With regard to instant claim 2, the claims 1-4, 11-12 and 19 method steps f (i) and f (ii) of ‘188 teach the instant limitation.  The method steps f (i) and f (ii) teach that one or more nucleic acid probes and/or primers for microbial identification, a said  probe or primer thereof being capable of hybridizing specifically to, or a said primer being capable of selectively amplifying, a nucleotide sequence which is identificatory of a given microorganism, and  one or more nucleic acid probes and/or primers for antimicrobial resistance marker detection, a said probe or primer being capable of hybridizing specifically to, or a said primer being capable of selectively amplifying, a nucleotide sequence representing a genetic antimicrobial resistance marker.  
With regard to instant claim 3, the claims 1-4 and 19 method step (g) of ‘188 teach performing an antimicrobial susceptibility test using culture clinical sample and/or the cultured portion from step of removing a test aliquot (e.g. claim 1 method step c), wherein microbial growth in the antimicrobial susceptibility test is monitored by assessing growth or markers for growth. 
With regard to instant claim 17, the claim 5 of ‘188 teaches the method that the culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample. The instant claim 1 recites containing culture medium in the first culture vessel.
14.	Claims 1-3, 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8-11, 17-18, and 39 of copending Application No: 16/844,240 (reference application) in view of Walker (Walker and Rockweiler, US 2016/0053219 A1, Pub. Date 25 February 2016, Prior date of 25 August 2014), in view of Jaffal (PG Pub No.: 2017/0127665, filing 04 November 2016, priority date of 09 November 2015).
This is a provisional nonstatutory double patenting rejection.
Claims of ‘240 teach a method for detecting and characterizing a microorganism in a clinical sample.
With regard to instant claim 1 method steps (a-c), the claims 1, 8-10, and 39 method step (a) of ‘240 teach introducing a clinical sample to a first culture vessel containing culture medium. Claims 1, 8-9 and 39 method steps b (i) and b (ii) of ‘240 teach the method that comprises optionally pre-culturing the clinical sample in said first culture vessel and optionally removing a portion of the clinical sample culture from said first culture vessel, and introducing said portion to a second culture vessel containing culture medium, and optionally pre-culturing said portion in said second culture vessel. Claim 10 of ‘240 teaches the method of using culture vessels that is a blood culture flask. Claim 9 teaches that the clinical sample is blood or a blood fraction.
With regard to instant claim 1 method step (d-e), the claims 1 and 39 method steps (c to g) of ‘240 teach removing a test aliquot from said first and/or second culture vessel, and continuing to culture said clinical sample and/or portion in said first and/or second culture vessel, and separating DNA from the test aliquot and performing nucleic acid tests. The method step (f) comprises performing nucleic acid tests on the DNA to identify a microorganism and to detect the presence or absence of one or more genetic antimicrobial resistance markers in the microorganism. The method step (g) comprises determining the antimicrobial susceptibility of a microorganism in the clinical sample. 
With regard to instant claim 1, the claims of ‘240 do not teach the use of a portable apparatus for transport and incubation of the clinical sample. The claims of ‘240 do not teach the recited components of the apparatus and the method comprising simultaneously transporting and incubating the clinical sample, and using a thermally insulated compartment of a sealable container and heating the clinical sample to a suitable temperature.
As described above, the claims of ‘240 teach performing the method in a blood or a blood fraction sample. In addition, Walker and Jaffal teach simultaneously transporting and incubating the clinical sample in the blood culture flask for blood sample under recited conditions and using a portable apparatus as recited.
The teachings of Walker and Jaffal, as applied to claim 1, are fully incorporated here.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the method of transporting the clinical sample in a portable apparatus for transport and incubation of clinical sample in a blood culture flask, as taught by Walker and Jaffal in the method for detecting and characterizing a microorganism in a blood or a blood fraction sample, taught by claims of ‘240. Walker teaches systems, devices and methods in incubating and transporting the clinical samples under an improved temperature control system (pre-determined temperature for predetermined time), as described above. Jaffal teaches using a mini-incubator box carrier having a controller for controlling parameters (e.g. temperature), and an agitator for incubating and transporting medical samples. Thus, it would have been obvious to have used the portable apparatus of Walker in view of Jaffal, as described above, in the method of claims of ‘240, to obtain the method that is capable of transporting the clinical samples to a laboratory under a predetermined temperature and conditions.  
With regard to instant claim 2, the claims 1, 17-18 and 39 method steps f (i) and f (ii) of ‘240 teach the instant limitation.  The method steps f (i) and f (ii) teach that one or more nucleic acid probes and/or primers for microbial identification, a said  probe or primer thereof being capable of hybridizing specifically to, or a said primer being capable of selectively amplifying, a nucleotide sequence which is identificatory of a given microorganism, and  one or more nucleic acid probes and/or primers for antimicrobial resistance marker detection, a said probe or primer being capable of hybridizing specifically to, or a said primer being capable of selectively amplifying, a nucleotide sequence representing a genetic antimicrobial resistance marker. 
With regard to instant claim 3, the claims 1 and 39 method step (g) of ‘240 teach performing an antimicrobial susceptibility test using culture clinical sample and/or the cultured portion from step of removing a test aliquot, wherein microbial growth in the antimicrobial susceptibility test is monitored by assessing growth or markers for growth. 
With regard to instant claim 17, the claim 11 of ‘240 teaches the method that the culture medium contains an agent which neutralizes the presence of any antimicrobial agents present in the clinical sample. The instant claim 1 recites containing culture medium in the first culture vessel.
Response to Argument
The response traverses the rejection on page 12-13 of the remarks received on 09/15/2022.
The response asserts that Walter and others references do not claim or suggest transporting and incubating a clinical sample that is a blood sample or a blood-derived sample in a blood culture flask in the method. 
This argument has been reviewed and fully considered, but not persuasive. The claims or ‘188 and ‘240 teach using a blood culture flask and performing the method in blood or a blood fraction sample.
With regard to instant claim 1, the claims of ‘188 and ‘240 do not teach the use of a portable apparatus for transport and incubation of the clinical sample; the recited components of the apparatus; the method comprising simultaneously transporting and incubating the clinical sample, and using a thermally insulated compartment of a sealable container and heating the clinical sample to a suitable temperature. These limitations were taught by Walker (see para 0002-0013, 0033, 0056-0058 and the teachings of Walker above) and Jaffal (see abstract, para 0022, para 0055, Figure 1, Figure 3, para 0073, 0078, 0082, claim 1). (see the revised rejection above)
The rejection has been modified accordingly with the amendment.  
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The cited prior art is Jarvius et al. WO 2016/207065 (publication date of 29 December 2016, Priority date of 24 June 2015 for GB 1511129.7).  Jarvius et al. teaches a device and method for culturing clinical sample in culture vessel (e.g. blood culture flask) for anti-microbial susceptibility tests (see claims, pages 8-10, 34, 54).
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634